PER CURIAM.
The appellant, Tyrone Cook, appeals the trial court’s summary denial of his rule 3.850 motion. The appellant specifically challenges the trial court’s denial of his motion for leave to supplement the 3.850 motion. We reverse both orders and remand for the trial court to allow the appellant to supplement his rule 3.850 motion.
Under the mailbox rule, the appellant timely filed his motion for leave to supplement his rule 3.850 motion on March 30, 2006, within two years of the date his judgment and sentence became final. See Earls v. State, 958 So.2d 1153, 1153 (Fla. 1st DCA 2007); Fla. R.Crim. P. 3.850(b). Although the trial court signed the order summarily denying the appellant’s rule 3.850 motion on March 30, 2006, the order was not rendered until March 31, 2006, when it was filed with the clerk. , See Fla. R.App. P. 9.020(h). Accordingly, the appellant had the right to supplement his *1111rule 3.850 motion because it was filed within the two-year time limit and before the trial court ruled on the merits of his rule 3.850 motion. See Samuels v. State, 973 So.2d 662 (Fla. 4th DCA 2008).
REVERSED and REMANDED.
ALLEN, VAN NORTWTCK, and ROBERTS, JJ., concur.